Case: 21-1378   Document: 56     Page: 1   Filed: 03/25/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 VETERAN WARRIORS, INC., ANDREW D. SHEETS,
            KRISTIE SHEETS,
                Petitioners

                            v.

       SECRETARY OF VETERANS AFFAIRS,
                   Respondent
             ______________________

                       2021-1378
                 ______________________

    Petition for review pursuant to 38 U.S.C. Section 502.
                  ______________________

                Decided: March 25, 2022
                ______________________

     TIMOTHY Q. LI, Sidley Austin LLP, New York, NY, ar-
 gued for petitioners. Also represented by MICHAEL R.
 FRANZINGER, Washington, DC; BARTON FRANK STICHMAN,
 I, National Veterans Legal Services Program, Washington,
 DC.

     SOSUN BAE, Commercial Litigation Branch, Civil Divi-
 sion, United States Department of Justice, Washington,
 DC, argued for respondent. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, PATRICIA M. MCCARTHY.
                  ______________________
Case: 21-1378     Document: 56     Page: 2    Filed: 03/25/2022




 2                                 VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


     Before MOORE, Chief Judge, REYNA and CHEN, Circuit
                          Judges.
 MOORE, Chief Judge.
     Veteran Warriors, Inc., Andrew D. Sheets, and Kristie
 Sheets (Petitioners) petition for review of a final rule prom-
 ulgated by the Department of Veterans Affairs. 1 They
 claim seven parts of that rule are invalid under the two-
 step framework set forth in Chevron U.S.A., Inc. v. Natural
 Resources Defense Council, Inc., 467 U.S. 837 (1984). The
 government challenges Petitioners’ standing. For the fol-
 lowing reasons, we dismiss in part, grant in part, and deny
 in part the petition.
                        BACKGROUND
      In 2010, Congress enacted the Caregivers and Veter-
 ans Omnibus Health Services Act, Pub. L. No. 111-163, 124
 Stat. 1130 (Caregivers Act) (codified in scattered sections
 of title 38). That Act required the VA to establish two pro-
 grams, both of which were designed to help individuals who
 provide eligible veterans with personal care services. One
 program provided assistance to family caregivers—individ-
 uals who provide veterans with personal care services and
 who are related to or live with those veterans. 38 U.S.C.
 § 1720G(a) (detailing the family caregivers program). The
 other program provided assistance to general caregivers—
 other individuals who provide veterans with personal care
 services. Id. § 1720G(b) (detailing the general caregivers
 program). To implement these programs, the VA promul-
 gated a series of regulations. 38 C.F.R. pt. 71 (2015).
    In 2018, Congress amended the Caregivers Act. See
 John S. McCain III, Daniel K. Akaka, and Samuel R.



      1 The parties do not identify any relevant distinction
 between the VA and the Secretary of Veterans Affairs.
 Therefore, we refer to them collectively as the VA.
Case: 21-1378     Document: 56     Page: 3    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   3
 SECRETARY OF VETERANS AFFAIRS


 Johnson VA Maintaining Internal Systems and Strength-
 ening Integrated Outside Networks Act, Pub. L. No. 115-
 182, 132 Stat. 1393 (VA MISSION Act). The VA MISSION
 Act expanded the class of veterans who qualify as eligible
 under the family caregivers program. For example, the
 program now applies to all veterans regardless of their ser-
 vice dates, and there are new avenues for a veteran to qual-
 ify as eligible for benefits. Id. § 161, 132 Stat. at 1438–40.
      To implement the VA MISSION Act and further im-
 prove the family caregivers program, the VA overhauled its
 regulations. Program of Comprehensive Assistance for
 Family Caregivers Improvements and Amendments Under
 the VA MISSION Act of 2018, 85 Fed. Reg. 46,226 (July 31,
 2020) (Final Rule) (to be codified at 38 C.F.R. pt. 71); see
 also Program of Comprehensive Assistance for Family
 Caregivers Improvements and Amendments Under the VA
 MISSION Act of 2018, 85 Fed. Reg. 13,356 (proposed
 Mar. 6, 2020) (Proposed Rule) (to be codified at 38 C.F.R.
 pt. 71). In general, the VA attempted to clarify, streamline,
 and regularize its implementation of the Caregivers Act.
     Veteran Warriors (a veterans advocacy organization),
 Andrew Sheets (an eligible veteran), and Kristie Sheets
 (Mr. Sheets’ caregiver) petition for review of seven parts of
 the Final Rule. They challenge six definitions in 38 C.F.R.
 § 71.15 and the residency requirement imposed in 38
 C.F.R. § 71.10(b). The government contests Petitioners’
 standing.
                         DISCUSSION
                          I. Standing
     Veteran Warriors claims associational standing to
 challenge the Final Rule. To succeed in that claim, Veteran
 Warriors must prove (1) “its members would otherwise
 have standing to sue in their own right,” (2) “the interests
 it seeks to protect are germane to [its] purpose,” and (3)
 “neither the claim asserted nor the relief requested
Case: 21-1378     Document: 56      Page: 4    Filed: 03/25/2022




 4                                 VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 requires the participation of individual members in the
 lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432
 U.S. 333, 343 (1977). And it must do so for each challenged
 portion of the Final Rule. See Nat’l Org. of Veterans’ Ad-
 vocs., Inc. v. Sec’y of Veterans Affs., 981 F.3d 1360, 1370
 (Fed. Cir. 2020) (en banc) (noting that standing must be
 shown for “the particular challenged rule”); Mil.-Veterans
 Advoc. v. Sec’y of Veterans Affs., 7 F.4th 1110, 1122–32
 (Fed. Cir. 2021) (assessing standing on a challenge-by-chal-
 lenge basis).
      In large part, Veteran Warriors has carried its burden
 to prove standing. It provided a declaration from Donald
 Lewis, who has standing to challenge three aspects of the
 Final Rule. Pet’rs’ Reply Br. Ex. 1; see also Government’s
 Suppl. Br. Ex. A ¶ 3 (noting that Mr. Lewis was denied ben-
 efits based on the VA’s definitions for “in need of personal
 care services,” “inability to perform an activity of daily liv-
 ing,” and “need for supervision, protection, or instruction”).
 It has also proven that Mr. and Ms. Sheets have standing
 to challenge a fourth aspect of the Final Rule—tying bene-
 fit amounts to the GS scale. 2 Pet’rs’ Reply Br. Ex. 6; see
 Government’s Suppl. Br. Ex. A ¶ 8 (noting that Ms. Sheets’
 monthly stipend was reduced when the VA adopted the GS
 scale). Likewise, Veteran Warriors has shown that Timo-
 thy Chilson can challenge the Final Rule’s definition of “se-
 rious injury.” Mr. Chilson’s 60-percent disability rating
 prevents him from having a “serious injury” under the Fi-
 nal Rule, despite his need for personal care services. Pet’rs’
 Reply Br. Ex. 8 ¶¶ 4, 7. Veteran Warriors has also identi-
 fied one of its members who has standing to challenge the
 residency requirement, John Reay. Id. Ex. 5; see also Gov-
 ernment’s Suppl. Br. Ex. A ¶ 7 (noting VA denied Mr. Reay
 benefits based on that requirement). In addition, Veteran



     2   Accordingly, the Sheets have standing to proceed
 as individual petitioners.
Case: 21-1378    Document: 56      Page: 5    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  5
 SECRETARY OF VETERANS AFFAIRS


 Warriors has proven that Jason Wright has standing to
 challenge part of the Final Rule’s definition of “unable to
 self-sustain in the community,” specifically the portion that
 depends on a veteran being in need of continuous supervi-
 sion, protection, or instruction. Pet’rs’ Reply Br. Ex. 7
 ¶¶ 6–7; see also Government’s Suppl. Br. at 8. Each of
 these challenges is germane to Veteran Warriors’ purposes
 as a veterans advocacy organization, and no challenge re-
 quires the involvement of an individual member. Thus,
 Veteran Warriors has proven all three prongs of associa-
 tional standing for these challenges.
      But Veteran Warriors has not carried its burden to
 prove standing for part of its challenge to the Final Rule’s
 definition of “unable to self-sustain in the community.” No
 declarant has standing to challenge the “three or more ac-
 tivities of daily living” pathway for satisfying that defini-
 tion. Mr. Wright’s declaration is limited to his need for
 supervision, protection, or instruction. Pet’rs’ Reply Br.
 Ex. 7 ¶ 6–7. Monet Gay has died, preventing her declara-
 tion from supporting standing. Government’s Suppl. Br. at
 Ex. A ¶ 4. Todd Servello, Pet’rs’ Reply Br. Ex. 3 ¶ 7, and
 Kaitlyn Laycoax, id. Ex. 4 ¶ 7, claim a need for assistance
 with all their activities of daily living, undermining any
 claim of injury in fact. If those allegations are true,
 Mr. Servello and Ms. Laycoax would be entitled to full ben-
 efits regardless of the VA’s “three or more” language. With-
 out an individual member who would have standing to sue
 in his own right, Veteran Warriors cannot establish associ-
 ational standing for this challenge. Thus, we dismiss Peti-
 tioners’ challenge to the “three or more activities of daily
 living” requirement for a veteran to qualify as unable to
 self-sustain in the community. 3



     3  Petitioners sought leave to file certain supple-
 mental declarations. Because we need not rely on those
Case: 21-1378    Document: 56      Page: 6    Filed: 03/25/2022




 6                                 VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


                          II. Merits
     Congress delegated the VA authority to “establish a
 program of comprehensive assistance for family caregivers
 of eligible veterans.” See 38 U.S.C. § 1720G(a)(1)(A). We
 must, therefore, defer to VA regulations interpreting the
 statutory framework. See United States v. Mead Corp., 533
 U.S. 218, 229 (2001) (deferring when “Congress would ex-
 pect the agency to be able to speak with the force of law”).
 And we do so under the two-step framework set forth in
 Chevron, 467 U.S. at 842–43. Step one asks “whether Con-
 gress has directly spoken to the precise question at issue.”
 Id. at 842. “If the intent of Congress is clear, that is the
 end of the matter,” and we “must give effect to the unam-
 biguously expressed intent of Congress.” Id. at 842–43. If,
 however, “the statute is silent or ambiguous with respect
 to the specific issue,” we proceed to step two of the Chevron
 framework, at which we determine “whether the agency’s
 answer is based on a permissible construction of the stat-
 ute.” Id. at 843.
     Petitioners challenge seven parts of the Final Rule.
 For each challenge, they claim the regulatory text is both
 inconsistent with and an unreasonable interpretation of
 the statutory framework. The government, for its part, de-
 fends the VA’s regulations as reasonable interpretations of
 statutory silence or ambiguity. We take each challenge in
 turn. 4




 declarations and because they do not speak to the “three or
 more” requirement, we deny Petitioners’ motion as moot.
      4   At various points, Petitioners argue any silence or
 ambiguity in the statute must be resolved in the veteran’s
 favor. See Brown v. Gardner, 513 U.S. 115, 118 (1994) (re-
 citing “the rule that interpretive doubt is to be resolved in
 the veteran’s favor”). But they fail to develop those
Case: 21-1378     Document: 56      Page: 7    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                    7
 SECRETARY OF VETERANS AFFAIRS


            A. In Need of Personal Care Services
     Petitioners’ first challenge is aimed at the VA’s defini-
 tion of “in need of personal care services.” See 38 C.F.R.
 § 71.15. The phrase “in need of personal care services” ap-
 pears only once in the statute:
     (2) For purposes of this subsection, an eligible vet-
     eran is any individual who . . .
         (C) is in need of personal care services be-
         cause of—
             (i) an inability to perform one or
             more activities of daily living;
             (ii) a need for supervision or protec-
             tion based on symptoms or residu-
             als of neurological or other
             impairment or injury;
             (iii) a need for regular or extensive
             instruction or supervision without
             which the ability of the veteran to
             function in daily life would be seri-
             ously impaired; or
             (iv) such other matters as the Sec-
             retary considers appropriate.
 38 U.S.C. § 1720G(a) (emphasis added). A veteran who is
 “in need of personal care services” may qualify as an




 arguments, just asserting the rule without explanation.
 See, e.g., Pet’rs’ Br. 43, 46, 48, 50, 53, 54, 57. Accordingly,
 we need not consider whether or how the pro-veteran canon
 applies in this case. See SmithKline Beecham Corp. v. Apo-
 tex Corp., 439 F.3d 1312, 1320 (Fed. Cir. 2006) (when a
 party does not develop an argument, we treat that argu-
 ment as waived).
Case: 21-1378     Document: 56     Page: 8    Filed: 03/25/2022




 8                                 VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 “eligible veteran,” thereby entitling his family caregivers to
 benefits. Id.
     In the Proposed Rule, the VA read this language and
 the broader statutory context as creating a gap. 85 Fed.
 Reg. at 13,359. It concluded that Congress had not spoken
 to the meaning of “in need of personal care services,” leav-
 ing that question to the VA. Id. The VA then filled that
 gap with a regulatory definition. See 38 C.F.R. § 71.15.
 Under § 71.15, a veteran is “in need of personal care ser-
 vices” when he “requires in-person personal care services
 from another person, and without such personal care ser-
 vices, alternative in-person caregiving arrangements (in-
 cluding respite care or assistance of an alternative
 caregiver) would be required to support the eligible vet-
 eran’s safety.”
     Petitioners challenge the in-person requirement. They
 claim the VA’s interpretation is inconsistent with the stat-
 utory text, which does not establish an in-person require-
 ment.     They also argue the VA’s interpretation is
 unreasonable, preventing Chevron deference at step two.
 We do not agree. 5



     5    For this challenge and others, Petitioners suggest
 the questions at issue are of “deep “economic and political”
 significance,” and thus, Congress would not have delegated
 to the VA authority to resolve them. Pet’rs’ Reply Br. 12
 (quoting King v. Burwell, 576 U.S. 473, 486 (2015)). But
 this is not one of the “extraordinary cases” contemplated in
 King, 576 U.S. at 485–86, to which the Chevron framework
 does not apply. The questions presented here do not ap-
 proach the significance of the question presented in King—
 which involved billions of dollars and affected millions of
 people. See J.A. 396 (noting around 15,600 caregivers have
 been awarded benefits). Accordingly, we apply Chevron
 throughout.
Case: 21-1378     Document: 56     Page: 9     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   9
 SECRETARY OF VETERANS AFFAIRS


                         1. Step One
     Congress has not spoken to the precise interpretive
 question at issue in this challenge—whether a veteran
 must require in-person care to be “in need of personal care
 services.” The statutory text does not address where per-
 sonal care services must be provided; the statutory struc-
 ture provides no additional clarity; and the legislative
 history does not evidence an unambiguous congressional
 intent for “in need of personal care services” to include re-
 mote care. Put simply, there is a gap in the statute.
     We start with the meaning of “in need of personal care
 services.” Congress defined part of that phrase, “personal
 care services,” to mean:
     [S]ervices that provide the veteran the following:
         (A) Assistance with one or more activities
         of daily living.
         (B) Supervision or protection based on
         symptoms or residuals of neurological or
         other impairment or injury.
         (C) Regular or extensive instruction or su-
         pervision without which the ability of the
         veteran to function in daily life would be se-
         riously impaired.
         (D) Any other non-institutional extended
         care (as such term is used in section
         1701(6)(E) of this title).
 38 U.S.C. § 1720G(d)(4). This definition describes what
 services qualify as “personal care services”—for example,
 assistance with an activity of daily living. But it does not
 expressly describe where those services must be provided.
 That is, the definition does not directly speak to the inter-
 pretive question at issue here.
Case: 21-1378    Document: 56      Page: 10    Filed: 03/25/2022




 10                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


     Nor can we infer an answer to the interpretive question
 at issue from that definition.          Four subsections—
 § 1720G(d)(4)(A) through (D)—delineate the universe of
 services that qualify as “personal care services.” If all of
 those subsections are unambiguously limited to in-person
 care, the statute would compel the VA’s interpretation. 6 At
 least subsection (C), however, could be read broadly to in-
 clude remote services. Id. § 1720G(d)(4)(C). Instruction
 and supervision—even if regular, extensive, and necessary
 for a veteran to function in daily life—conceivably could be
 administered remotely. A family caregiver could, for exam-
 ple, instruct a veteran to take life-saving medication over
 the phone multiple times a day. Under a broad interpreta-
 tion of subsection (C), then, the veteran could be eligible
 based on a need for remote personal care services.
      That said, the potential breadth of subsection (C)—or
 any other subsection that could be read to include remote
 services—does not compel Petitioners’ interpretation. The
 vast majority of services that fit neatly within the statutory
 definition are administered in person. Assistance with ac-
 tivities of daily living—like bathing, toileting, and



      6  The VA’s interpretation would not be compelled if
 only a single subsection (or something less than all subsec-
 tions) were limited to in-person care because the subsec-
 tions are listed disjunctively, rather than conjunctively. To
 be sure, § 1720G(d)(4) does not use conjunctive (“and”) or
 disjunctive (“or”) language when listing the four statutory
 categories. Context, however, shows the disjunctive ap-
 plies. The definition of “in need of personal care services”
 uses the disjunctive when listing subsections very similar
 to those listed in the definition of “personal care services.”
 Compare 38 U.S.C. § 1720G(a)(2)(C) with id. § 1720G(d)(4).
 It would be inconsistent for Congress to use the disjunctive
 in § 1720G(a)(2)(C) while intending § 1720G(d)(4) to be
 conjunctive.
Case: 21-1378    Document: 56      Page: 11     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   11
 SECRETARY OF VETERANS AFFAIRS


 dressing—occurs mostly (if not exclusively) in person. See
 38 U.S.C. § 1720G(d)(4)(A). See generally 38 C.F.R. § 71.15
 (listing activities of daily living, including bathing, toilet-
 ing, and dressing). Protection and supervision, while per-
 haps possible to provide remotely, are largely in-person
 forms of assistance. It would be difficult to protect or su-
 pervise a veteran over the telephone or a videocall. The
 nature of the services suggests that “personal care ser-
 vices” are meant to be in-person care. While subsections
 (A) through (D) are not unambiguously limited to in-person
 care, they do not unambiguously include remote care ei-
 ther. Ultimately, those categories do not provide an an-
 swer to the interpretative question at issue here.
     Apart from the statutory definition, the ordinary mean-
 ing of the phrase “personal care services” does not clarify
 Congress’ intent regarding where those services must be
 provided. No party has identified a relevant technical
 meaning for “personal care services.” See Van Buren v.
 United States, 141 S. Ct. 1648, 1657 (2021) (“[C]ourts take
 note of terms that carry ‘technical meanings.’”). And the
 word personal does not limit “personal care services” to
 those services administered in person. The VA identified
 two common meanings for that word: “done, made, or per-
 formed in person” and “[o]f or relating to a particular per-
 son.” See Proposed Rule, 85 Fed. Reg. at 13,360 (quoting
 The American Heritage Dictionary of the English Lan-
 guage 1311 (4th ed. 2000)). In this context, however, the
 latter definition fits more naturally. The statute discusses
 various types of “services,” of which “personal care ser-
 vices” is one example.             See, e.g., 38 U.S.C.
 § 1720G(a)(3)(A)(ii)(II) (“mental health services”); id.
 § 1720G(a)(3)(A)(ii)(VI)(aa) (“financial planning services”);
 id. § 1720G(a)(3)(A)(ii)(VI)(bb) (“legal services”); id.
 § 1720G(b) (“support services”). For the other uses of “ser-
 vices,” the modifier describes what the services are, not
 where they are provided. Applied to “personal care ser-
 vices,” that means the second definition—of or relating to
Case: 21-1378     Document: 56      Page: 12     Filed: 03/25/2022




 12                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


 a particular person—controls. Of the two definitions, it is
 the only one that speaks to what the services are; “personal
 care services” are services that relate to a particular vet-
 eran. In short, the ordinary meaning of “personal care ser-
 vices” does not speak to where those services must be
 administered.
     In addition to defining “personal care services,” the
 statute describes which veterans qualify as “in need of per-
 sonal care services.” See 38 U.S.C. § 1720G(a)(2)(C). It
 does not, however, address the location of personal care
 services in that description. In large part, § 1720G(a)(2)(C)
 parrots the language contained in the definition of “per-
 sonal care services.” When it does use different language,
 the changes are minor. For example, compare the relevant
 provisions’ language regarding activities of daily living:
      [§ 1720G(d)(4):]    “[P]ersonal care services” . . .
      means services that provide . . . assistance with one
      or more activities of daily living.
      [§ 1720G(a)(2)(C):] [A]n eligible veteran is any in-
      dividual who . . . is in need of personal care services
      because of . . . an inability to perform one or more
      activities of daily living.
 (emphases added). The differences here show only what
 “in need of” means: in this context, having “an inability to
 perform.” That does not speak to where personal care ser-
 vices are administered. And the other statutory differences
 track this pattern, explaining what “in need of” means for
 each aspect of “personal care services.” Thus, the statutory
 description of “in need of personal care services” is also si-
 lent regarding where personal care services must be ad-
 ministered.
     Accordingly, no part of “in need of personal care ser-
 vices” addresses whether personal care services must be
 provided in person. The statute defines “personal care ser-
 vices” and describes which veterans are “in need of
Case: 21-1378    Document: 56     Page: 13    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                 13
 SECRETARY OF VETERANS AFFAIRS


 personal care services,” but it says nothing about where
 those services must be provided. Still, we must consider
 the statutory context before concluding there is a statutory
 gap. See Util. Air Regul. Grp. v. E.P.A., 573 U.S. 302, 320
 (2014) (noting words of a statute must be read in context);
 cf. Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019) (“[A] court
 cannot wave the ambiguity flag just because it found the
 regulation impenetrable on first read.”). The parties iden-
 tify several provisions as relevant to where “personal care
 services” are administered, but no provision resolves the
 statutory silence.
     First, the statutory definition of “family member” does
 not speak to where personal care services are adminis-
 tered. Family caregiver benefits are available only to a vet-
 eran’s “family member[s].” And subsection (d)(3) defines
 who qualifies as a family member:
     The term “family member”, with respect to an eli-
     gible veteran under subsection (a), means an indi-
     vidual who—
         (A) is a member of the family of the vet-
         eran, including—
             (i) a parent;
             (ii) a spouse;
             (iii) a child;
             (iv) a step-family member; and
             (v) an extended family member; or
         (B) lives with the veteran but is not a mem-
         ber of the family of the veteran.
 Under this definition, a member of the veteran’s family
 need not live with him to qualify for benefits. That does
 not, however, necessarily bring remote services within the
 scope of the phrase “personal care services.” There is no
 statutory link between where a caregiver lives and where
Case: 21-1378     Document: 56      Page: 14      Filed: 03/25/2022




 14                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


 personal care services are administered. So the former pro-
 vides no insight into the latter.
     Second, the general caregivers program allows for re-
 mote support services, but it says nothing about where per-
 sonal care services are administered.          The general
 caregivers program provides benefits, called support ser-
 vices, to veterans’ caregivers. Those benefits include:
      (i) Services regarding the administering of per-
      sonal care services, which, subject to subparagraph
      (B), shall include—
         (I) educational sessions made available
         both in person and on an Internet website;
         (II) use of telehealth and other available
         technologies; and
         (III) teaching techniques, strategies, and
         skills for caring for a disabled veteran; . . . .
 38 U.S.C. § 1720G(b)(3)(A)(i) (emphases added). While
 Congress expressly permitted caregivers to receive remote
 training and education, that says nothing about whether
 veterans can receive remote care from these caregivers.
 There is no statutory link between the location of support
 training services for the caregivers and the location of per-
 sonal care services for the veterans. Thus, this provision
 does not fill the statutory silence regarding where personal
 care services are administered.
     Nor does this provision turn that silence into a pro-
 scription, foreclosing the VA’s interpretation because Con-
 gress called out “in-person” services in one provision while
 remaining silent in another. Congress expressly defined
 “support services” to include both in-person and remote
 services but remained silent with respect to “personal care
 services.” It did so while delegating to the VA authority to
 “establish a program of comprehensive assistance for fam-
 ily caregivers of eligible veterans.”            38 U.S.C.
Case: 21-1378    Document: 56     Page: 15   Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  15
 SECRETARY OF VETERANS AFFAIRS


 § 1720G(a)(1)(A). This suggests Congress delegated the in-
 terpretive question here—where personal care services are
 administered—to the VA. “[A] congressional mandate in
 one section and silence in another often suggests not a pro-
 hibition but simply a decision not to mandate any solution
 in the second context, i.e., to leave the question to agency
 discretion.” Catawba Cnty., N.C. v. E.P.A., 571 F.3d 20, 36
 (D.C. Cir. 2009).
     Third, the statutory stipend provisions do not address
 where “personal care services” are administered. Primary
 family caregivers are entitled to a monthly stipend. 38
 U.S.C. § 1720G(a)(3)(A)(ii)(V). While Congress delegated
 to the VA authority to set the stipend amount, see id.
 § 1720G(a)(3)(C)(i), it provided certain guidelines. One
 guideline uses “home health care” wages to set a minimum
 compensation level:
     The Secretary shall ensure, to the extent practica-
     ble, . . . that the amount of the monthly personal
     caregiver stipend . . . is not less than the monthly
     amount a commercial home health care entity
     would pay an individual in the geographic area of
     the eligible veteran to provide equivalent personal
     care services to the eligible veteran.
 Id. § 1720G(a)(3)(C)(ii) (emphasis added). But that is sev-
 eral steps removed from the question here: where personal
 care services are administered. It is less than clear that
 home health aides provide only in-person services. And
 even if that were true, nothing in the statute requires a
 family caregiver to provide the same services that a home
 health aide provides. Without these links, the stipend pro-
 vision does not speak to where personal care services are
 administered.
     Fourth, the availability of “in-home” respite care also
 does not fill the statutory gap. In addition to a stipend,
 primary family caregivers are entitled to:
Case: 21-1378     Document: 56     Page: 16     Filed: 03/25/2022




 16                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


      [R]espite care of not less than 30 days annually, in-
      cluding 24-hour per day care of the veteran com-
      mensurate with the care provided by the family
      caregiver to permit extended respite.
      ***
      Respite care provided under subparagraph
      (A)(ii)(III) shall be medically and age-appropriate
      and include in-home care.
 38 U.S.C. § 1720G(a)(3)(A)(ii)(III), 1720G(a)(3)(B) (empha-
 sis added). The “in-home” language in this provision sug-
 gests that some respite care may be intended to replace in-
 person personal care services. But this does not mean per-
 sonal care services must be administered in person. Res-
 pite care need only “include in-home” care; there is no
 suggestion that respite care must be limited to such care.
 A family caregiver may be providing only remote services,
 in which case in-person respite care may not be “commen-
 surate with the care provided by [that] caregiver” or “med-
 ically . . . appropriate.” See id. § 1720G(a)(3)(A)(ii)(III),
 1720G(a)(3)(B). In such circumstances, remote respite care
 might be available. It is also possible for in-home respite
 care to be provided when the family caregiver only provided
 remote care, e.g., replacing phone call reminders with in-
 person reminders. At best, this subsection contemplates
 some in-person personal care services that will be replaced
 with in-person respite care. It does not, however, limit per-
 sonal care services to in-person care.
     Fifth, the VA’s monitoring obligations do not limit “per-
 sonal care services” to in-person care. As part of the family
 caregivers program, the VA must “monitor the well-being
 of each eligible veteran receiving personal care services”
 and “document each finding the Secretary considers perti-
 nent to the appropriate delivery of personal care services
 to an eligible veteran under the program.” 38 U.S.C.
 § 1720G(a)(9)(A)–(B). And it must “establish procedures”
 to satisfy those obligations that “may include . . . [v]isiting
Case: 21-1378    Document: 56      Page: 17    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  17
 SECRETARY OF VETERANS AFFAIRS


 an eligible veteran in the eligible veteran’s home to review
 directly the quality of personal care services provided to the
 eligible veteran.” Id. § 1720G(a)(9)(C)(i) (emphasis added).
 This language, at best, contemplates that some personal
 care services may be provided in person. Indeed, the VA
 could visit a veteran’s home to observe how remote services
 are administered. The monitoring obligations do not an-
 swer the interpretive question here.
      Separate from the text and structure of the statute, Pe-
 titioners claim § 1720G’s history and purpose foreclose the
 VA’s interpretation. They point to the VA MISSION Act as
 evidencing Congress’ intent to expand benefits. Certainly,
 that Act expanded the definitions of “personal care ser-
 vices” and “in need of personal care services.” See id. § 161,
 132 Stat. at 1439–40. By doing so, it provided benefits to
 additional caregivers. But it did not speak to where per-
 sonal care services must be administered for a caregiver to
 be entitled to benefits. Petitioners have shown nothing
 more than a vague congressional intent to expand benefits,
 and that cannot overcome the statutory silence. See, e.g.,
 Hyundai Steel Co. v. United States, 19 F.4th 1346, 1354–
 55 (Fed. Cir. 2021) (holding general statements in the leg-
 islative history did not express Congress’ intent regarding
 the interpretive question at issue); In re Gateway Radiol-
 ogy Consultants, P.A., 983 F.3d 1239, 1261 (11th Cir. 2020)
 (noting legislative history rarely speaks with sufficient
 clarity to resolve an interpretive question at step one).
     All told, Congress has not spoken to the precise inter-
 pretive question at issue. The text and structure of the
 statute are silent. And the legislative history does not evi-
 dence Congress’ clear intent. Thus, the Chevron step one
 analysis is not decisive, and we must continue on to step
 two.
                         2. Step Two
     The VA’s interpretation of the statutory silence—the
 in-person requirement promulgated in 38 C.F.R. § 71.15—
Case: 21-1378    Document: 56      Page: 18     Filed: 03/25/2022




 18                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 is a permissible construction of the statute. That interpre-
 tation reflects the VA’s reasonable policy judgment. See
 Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,
 545 U.S. 967, 986 (2005) (“[W]e defer at step two to the
 agency’s interpretation so long as the construction is a rea-
 sonable policy choice for the agency to make.”). And it does
 not conflict with the regulatory scheme. Accordingly, we
 must defer to the VA’s interpretation.
     The VA promulgated its definition of “in need of per-
 sonal care services” to clarify the bounds of the family care-
 givers program. It explained how the regulatory definition
 of personal care services “does not delineate whether such
 services must be provided in person or can be provided re-
 motely[.]” Proposed Rule, 85 Fed. Reg. at 13,359. Looking
 to the statutory text, the VA found that the family caregiv-
 ers program “was intended to provide assistance to [f]amily
 [c]aregivers who are required to be physically present to
 support eligible veterans in their homes.” Id.; accord Final
 Rule, 85 Fed. Reg. at 46,228. The VA, therefore, promul-
 gated a definition of “in need of personal care services” that
 limited the family caregivers program to veterans who re-
 quire in-person care. It believed that definition “would re-
 duce clinical subjectivity in [the family caregivers
 program’s] eligibility determination[] and thereby improve
 consistency in the program.” Proposed Rule, 85 Fed. Reg.
 at 13,359; accord Final Rule, 85 Fed. Reg. at 46,228. It also
 noted how the definition of “in need of personal care ser-
 vices” supports the VA’s decision to focus the family care-
 givers program “on eligible veterans with moderate [to]
 severe needs.” See Final Rule, 85 Fed. Reg. at 46,228; ac-
 cord Proposed Rule, 85 Fed. Reg. at 13,356.
     This explanation shows the VA made a reasonable pol-
 icy decision in promulgating its definition of “in need of per-
 sonal care services.” It is reasonable for the VA to prefer
 clear, objective rules. A clear rule can reduce costs, pro-
 mote predictability, and ensure uniform application. It is
 also reasonable for the VA to focus on veterans who have
Case: 21-1378    Document: 56      Page: 19    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  19
 SECRETARY OF VETERANS AFFAIRS


 moderate to severe needs. Indeed, the statutory text sup-
 ports such a focus. 38 U.S.C. § 1720G(a)(2)(B) (restricting
 eligibility to veterans who have “serious injur[ies]”). And
 the VA’s definition of “in need of personal care services”
 forwards both of those goals.
      Petitioners claim the VA’s definition of “in need of per-
 sonal care services” is entitled to less deference under Watt
 v. Alaska, 451 U.S. 259, 273 (1981). But they have failed
 to make the predicate showing necessary for Watt to apply:
 that the “current interpretation [is] in conflict with [the
 VA’s] initial position.” See id. Until the VA promulgated
 its Final Rule, it had never considered where personal care
 services must be administered. Thus, there was no “initial
 position” to create a conflict, and Watt does not apply.
     Petitioners also argue the VA has interpreted “personal
 care services” inconsistently between the family and gen-
 eral caregivers programs. Pet’rs’ Reply Br. 10. But the VA
 has not interpreted “personal care services” to include re-
 mote care for the general caregivers program. Indeed, the
 VA has left that question open. See Final Rule, 85 Fed.
 Reg. at 46,229 (The “VA will consider whether changes to
 the regulations governing [the general caregiver program]
 are appropriate in the future.”); see also Government’s
 Resp. Br. at 22 (quoting Proposed Rule, 85 Fed. Reg. at
 13,359). It defined where personal care services must be
 administered for the family caregivers program, but it did
 not address the general caregivers program. In effect, the
 VA provided a partial answer to the question of where per-
 sonal care services must be administered. And the VA
 “ha[s] great discretion to treat a problem partially and reg-
 ulate in a piecemeal fashion.” Transp. Div. of the Int’l Ass’n
Case: 21-1378     Document: 56      Page: 20    Filed: 03/25/2022




 20                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


 of Sheet Metal, Air, Rail & Transp. Workers v. Fed. R.R.
 Admin., 10 F.4th 869, 875 (D.C. Cir. 2021). 7
     Ultimately, the VA’s interpretation of the statutory si-
 lence is a permissible construction of the statute. The VA
 made a reasonable policy choice, and we must defer to that
 choice. We therefore deny the petition as to this portion of
 the Final Rule. 8
                       B. Serious Injury
     Petitioners next challenge the VA’s definition of “seri-
 ous injury.” 38 C.F.R. § 71.15. That phrase appears in the
 statutory provision defining “an eligible veteran”:
      [A]n eligible veteran is any individual who . . . for
      assistance provided under this subsection [effec-
      tive on certain dates] . . . has a serious injury (in-
      cluding traumatic brain injury, psychological
      trauma, or other mental disorder) incurred or




      7  We understand the Petitioners’ argument that, if
 the VA eventually answers that interpretive question dif-
 ferently for the general caregivers program, it may be an
 unreasonable interpretation of the statute. The statutory
 definition of “personal care services” applies to both the
 family and general caregivers program.            38 U.S.C.
 § 1720G(d)(4). And the general caregivers program, like
 the family caregivers program, is limited to those veterans
 “who need[] personal care services.” Id. § 1720G(b)(2). But
 Petitioners have not identified a regulation adopting such
 an interpretation for the general caregiver program. So
 that question is not before us.
      8  Because we set aside the VA’s definition of “need
 for supervision, protection, or instruction,” we need not ad-
 dress Petitioners’ argument that definition conflicts with
 the VA’s definition of “in need of personal care services.”
Case: 21-1378    Document: 56     Page: 21      Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  21
 SECRETARY OF VETERANS AFFAIRS


     aggravated in the line of [active] duty [during cer-
     tain service dates].”
 38 U.S.C. § 1720G(a)(2)(B) (emphasis added). Unless a vet-
 eran has a “serious injury,” his family caregivers cannot re-
 ceive benefits under § 1720G(a).
     From 2011 through 2020, the VA defined “serious in-
 jury” as “any injury, including traumatic brain injury, psy-
 chological trauma, or other mental disorder, incurred or
 aggravated in the line of [active] duty [during certain ser-
 vices dates], that renders the veteran or servicemember in
 need of personal care services.” See 38 C.F.R. § 71.15
 (2011) (interim rule); 38 C.F.R. § 71.15 (2015) (final rule).
 As the VA recognized, this is “a virtually verbatim recita-
 tion of” the statutory language. Caregivers Program,
 80 Fed. Reg. 1357, 1360 (Jan. 9, 2015).
     In 2020, the VA revised its definition. Proposed Rule,
 85 Fed. Reg. at 13,365. Because the prior definition had
 not “provid[ed] guidance or clarity” as to the meaning of
 “serious injury,” the VA had problems implementing the
 family caregivers program. Id. at 13,365–66. To resolve
 those problems, the VA redefined “serious injury” to mean:
     [A]ny service-connected disability that:
         (1) Is rated at 70 percent or more by VA; or
         (2) Is combined with any other service-con-
         nected disability or disabilities, and a com-
         bined rating of 70 percent or more is
         assigned by VA.
 38 C.F.R. § 71.15.
    Petitioners argue that redefinition is inconsistent with
 and an unreasonable interpretation of the statutory text.
 We do not agree.
Case: 21-1378    Document: 56      Page: 22     Filed: 03/25/2022




 22                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


                          1. Step One
     Congress has not spoken to the interpretive question
 rasied in Petitioners’ second challenge—the meaning of
 “serious injury” in § 1720G(a)(2)(B). Petitioners have not
 identified a definition for that phrase, and the surrounding
 text does not completely resolve its meaning. The text pro-
 vides insight into the meaning of “injury,” but not the
 meaning of “serious injury.” The statute is ambiguous, and
 we must defer to the VA’s resolution of that ambiguity.
     The statutory text fails to provide a definition of “seri-
 ous injury.” That term is nowhere to be found in 38 U.S.C.
 § 1720G(d), the definitional section for the family caregiv-
 ers program. In fact, no other provision in title 38 uses the
 phrase “serious injury.” A slight variation—“seriously in-
 jured”—does appear in 38 U.S.C. § 3319(h)(5)(B). But that
 subsection just cross-references § 1720G(a) without further
 defining “serious injury” or “seriously injured.”           Id.
 § 3319(h)(5)(B). And no common meaning or dictionary
 definition for “serious injury” exists in the record before us.
 Accordingly, the phrase “serious injury,” by itself, lacks def-
 inite meaning.
     The surrounding statutory text, however, narrows the
 universe of permissible interpretations of “serious injury.”
 Congress ensured that phrase would “includ[e] traumatic
 brain injury, psychological trauma, or other mental disor-
 der.” 38 U.S.C. § 1720G(a)(2)(B). Thus, “serious injury”
 must include more than just physical injuries; mental dis-
 orders can qualify as serious. And any interpretation of
 “serious injury” that excludes all mental disorders would
 be unreasonable.
      At the same time, the statutory language does not re-
 quire “serious injury” to include all “traumatic brain in-
 jur[ies], psychological trauma[s], [and] mental disorder[s].”
 Cf. id. Such an interpretation would lead to “unreasonable
 results.” Am. Tobacco Co. v. Patterson, 456 U.S. 63, 71
 (1982) (“Statutes should be interpreted to avoid untenable
Case: 21-1378    Document: 56      Page: 23     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   23
 SECRETARY OF VETERANS AFFAIRS


 distinctions and unreasonable results whenever possi-
 ble.”). It would render the word serious meaningless for
 mental disorders—every mental disorder would qualify as
 a “serious injury” because every mental disorder would fall
 within the “other mental disorder” category. And it would
 create a disparity between the statute’s treatment of phys-
 ical and mental disorders. Only serious physical disorders,
 but every mental disorder, would render a veteran eligible
 under § 1720G(a)(2)(B).
     Nor does the statutory text require “serious injury” to
 operate as a proxy for veterans who are “in need of personal
 care services.” Though much of § 1720G(a) focuses on the
 need for personal care services, § 1720G(a)(2)(B) expressly
 requires veterans to also have incurred or aggravated a se-
 rious injury during active-duty service. Accordingly, “seri-
 ous injury” must be distinct from personal care services. If
 not, the phrase “serious injury” would have no meaning.
     For similar reasons, Petitioners’ arguments for linking
 “personal care services” with “serious injury” based on the
 legislative history fail. They point to an Explanatory State-
 ment from Senator Akaka that seems to equate “serious in-
 jury” with the need for personal care services. 156 Cong.
 Rec. S2566, S2567 (Apr. 22, 2010) (“Severely injured veter-
 ans are defined as those who need personal care services
 because . . . .”). But the statutory text makes clear that “se-
 rious injury” and “in need of personal care services” are
 separate requirements for a veteran to qualify as eligible.
 And the Explanatory Statement cannot overcome the en-
 acted text. E.g., Church of Scientology of Cal. v. I.R.S., 792
 F.2d 153, 162 (D.C. Cir. 1986) (“The factual inaccuracy in
 the case as originally presented to us shows the wisdom of
 relying upon the text and structure of the statute rather
 than this statement by a single senator as a means of as-
 certaining the Congress’[] intent.”).
     Likewise, the purpose of disability ratings—quantify-
 ing a veteran’s impairment in earning capacity—does not
Case: 21-1378     Document: 56      Page: 24    Filed: 03/25/2022




 24                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


 foreclose the VA’s interpretation. Disability ratings “rep-
 resent as far as can practicably be determined the average
 impairment in earning capacity resulting from [service-
 connected] diseases and injuries and their residual condi-
 tions in civil occupations.” 38 C.F.R. § 4.1. But that pur-
 pose does not prevent the VA from using disability ratings
 to define “serious injury.” It is possible that serious injuries
 are those injuries that have a great impact on a veteran’s
 earning capacity. Or, perhaps, disability ratings may serve
 as an easily administrable proxy for “serious injur[ies]” un-
 der the plain meaning of that phrase. Nothing in the stat-
 utory language, structure, or purpose forecloses that
 understanding of the word serious.
     Finally, Congress’ rejection of an amendment that
 would have limited the family caregivers program to those
 veterans who would otherwise need nursing home care
 does not foreclose the VA’s interpretation. See 155 Cong.
 Rec. S11523-02 (Nov. 19, 2009). To be sure, a veteran’s rat-
 ing level factors into whether that veteran is entitled to
 nursing home care. 38 U.S.C. § 1710A. If the veteran has
 a 70 percent or greater disability rating and “is in need of”
 nursing home care, the VA must provide that care. But
 this does not equate eligibility under the family caregivers
 program to eligibility for nursing home care. In each in-
 stance, the veteran must also show he is in need of the par-
 ticular care sought, either family caregiver benefits (see 38
 U.S.C. § 1720G(a)(2)(C)) or nursing home care (see 38
 U.S.C. § 1710A(a)(2)).
     Ultimately, the phrase “serious injury” is ambiguous.
 It has no statutory definition, and the parties have not
 identified a common meaning for that phrase. The statu-
 tory context provides some insight into what “injury”
 means, but it does not clarify what injuries are serious. Im-
 plicitly, therefore, Congress delegated that question to the
 VA. In such circumstances, we must defer to the VA’s in-
 terpretation of the statutory scheme.
Case: 21-1378    Document: 56      Page: 25     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   25
 SECRETARY OF VETERANS AFFAIRS


                          2. Step Two
     The VA’s interpretation of “serious injury”—requiring
 a 70 percent disability rating—is a permissible construc-
 tion of the statute. That interpretation reflects the VA’s
 reasonable policy judgment. Accordingly, we must defer to
 the VA’s interpretation. See Brand X, 545 U.S. at 986 (dis-
 cussing step two).
     The VA amended its definition of “serious injury” to
 ease administration of the family caregivers program. In
 the VA’s view, its prior definition lacked clarity and led to
 “inconsistent eligibility determinations by VA providers.”
 Proposed Rule, 85 Fed. Reg. at 13,365–66. Providers had
 interpreted the word injury differently, causing inequitable
 administration of the family caregivers program. Id. at
 13,366. So the VA expanded its definition of “serious in-
 jury” to include all service-connected disabilities, regard-
 less of whether the disability is an injury. Id. at 13,366–
 68. It noted how this definition would be “more objective,
 inclusive, and equitable,” especially for the older veterans
 now included in the family caregivers program by virtue of
 the VA MISSION Act. Id. at 13,367–68. And it explained
 how the requirement that the injury be “incurred or aggra-
 vated in the line of duty in the active military, naval, or air
 service” is indistinguishable from the definition of service
 connection. Proposed Rule, 85 Fed. Reg. at 13,370 (citing
 38 U.S.C. § 101(16)).
     Also, to distinguish serious injuries from non-serious
 injuries, the VA required veterans to have a 70 percent or
 higher disability rating. Id. at 13,369. It believed this
 would help focus the family caregivers program on those
 veterans with moderate to severe needs. Id. And it as-
 sessed other rating levels—like 50, 60, and 100 percent—
 finding them either too restrictive or too lax. Id.; see also
 Final Rule, 85 Fed. Reg. at 46,248. Moreover, it noted how
 98 percent of veterans who were participating in the family
 caregivers program at that time had a 70 percent or higher
Case: 21-1378    Document: 56     Page: 26    Filed: 03/25/2022




 26                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 rating. Final Rule, 85 Fed. Reg. at 46,248. Like the ser-
 vice-connected disability change, the VA believed adopting
 a 70 percent disability requirement “would provide a trans-
 parent and clearly defined standard that can be consist-
 ently applied throughout VA.” Proposed Rule, 85 Fed. Reg.
 at 13,369.
     Combined, these two changes decoupled the definition
 of “serious injury” from the definition of “in need of per-
 sonal care services.” Proposed Rule, 85 Fed. Reg. at
 13,369–70. Now, “serious injury” has a definition of its
 own, rather than parroting the statutory language defining
 “in need of personal care services.” The VA noted how this
 tracks the statutory structure, which lists “serious injury”
 and “in need of personal care services” requirements as
 separate conditions for a veteran to qualify as eligible. Fi-
 nal Rule, 85 Fed. Reg. at 46,246 (citing 38 U.S.C.
 § 1720G(a)(2)(B)–(C)). Again, the VA viewed this change
 as eliminating inconsistent administration caused by the
 complexity of conducting medical evaluations.
     We cannot say the VA’s definition of “serious injury” is
 an unreasonable policy choice. The VA redefined that
 phrase in an attempt to provide clarity, reduce inequity,
 and streamline administration. Those are, no doubt, rea-
 sonable policy goals. And Petitioners have not persua-
 sively argued that the VA’s definition of “serious injury” is
 an unreasonable effort at achieving those goals.
      Instead, Petitioners argue the VA’s “serious injury”
 definition is wholly unpersuasive and entitled to less def-
 erence under Watt, 451 U.S. at 273. This time, Petitioners
 have made the predicate showing necessary for Watt to ap-
 ply: a conflict between the VA’s current position and its
 initial position on the meaning of “serious injury.” See id.
 But Petitioners overstate Watt given the Supreme Court’s
 more recent precedent on changed interpretations.
    “The Supreme Court has rejected the argument that an
 agency’s interpretation is not entitled to deference because
Case: 21-1378    Document: 56     Page: 27   Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                27
 SECRETARY OF VETERANS AFFAIRS


 it represents a sharp break with prior interpretations of
 the statute in question.” Info. Tech. & Applications Corp.
 v. United States, 316 F.3d 1312, 1322 (Fed. Cir. 2003) (in-
 ternal quotation marks omitted). Chevron itself involved a
 changed interpretation, 467 U.S. at 862, yet the Court de-
 ferred to the EPA’s interpretation. That is not to say we
 should ignore the VA’s history of inconsistent interpreta-
 tions. See Good Samaritan Hosp. v. Shalala, 508 U.S. 402,
 417 (1993) (“[T]he consistency of an agency’s position is a
 factor in assessing the weight that position is due.”). So
 long as the change is not “sudden and unexplained” and the
 agency “take[s] account of legitimate reliance on prior in-
 terpretation,” the “change is not invalidating.” See Smiley
 v. Citibank (S. Dakota), N.A., 517 U.S. 735, 742 (1996).
      The administrative record shows the VA made a rea-
 soned change that accounted for settled expectations. The
 VA explained how its prior definition, which coupled the
 definition of “serious injury” and “in need of personal care
 services,” led to administration problems. Then, it set
 about resolving those problems by changing its definition
 of “serious injury.” There was ample explanation for this
 changed position, and it was far from sudden. The change
 also accounted for settled expectations. As the VA noted,
 98 percent of veterans who were eligible under the legacy
 program had a disability rating of 70 percent or higher.
 Thus, the VA’s change of opinion is “not invalidating.”
 Smiley, 517 U.S. at 742.
      Nor is the VA’s definition unreasonable because it re-
 quires veterans to apply for disability compensation. The
 statutory text requires the veteran’s “serious injury” to
 have been “incurred or aggravated in the line of duty in the
 active military, naval, air, or space service.” 38 U.S.C.
 § 1720G(a)(2)(B). And the definition of “service-connected”
 is almost identical:
     The term “service-connected” means, with respect
     to disability or death, that such disability was
Case: 21-1378     Document: 56      Page: 28    Filed: 03/25/2022




 28                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


      incurred or aggravated, or that the death resulted
      from a disability incurred or aggravated, in line of
      duty in the active military, naval, air, or space ser-
      vice.
 38 U.S.C. § 101(16). It is, thus, not unreasonable to inter-
 pret this language as requiring service connection. Nor
 was it unreasonable for the VA to require veterans to take
 advantage of the already-existing system for evaluating
 service connection. And Petitioners have offered no reason
 why a special processing system for family caregivers pro-
 gram claims would not contribute to, rather than alleviate,
 claim processing delays.
      Finally, Petitioners claim the VA’s definition of “seri-
 ous injury” is inconsistent with other portions of the Final
 Rule. They point to statements that family caregiver ben-
 efits are “not designed to supplement or replace the disa-
 bility compensation received by the veteran.” See Final
 Rule, 85 Fed. Reg. at 46,234. So they claim family care-
 giver benefits cannot be contingent on a disability rating.
 But that conclusion does not follow. Nothing about using
 disability rating as one condition for awarding family care-
 giver benefits makes those benefits a supplement to or a
 replacement for disability compensation. The programs
 are distinct.
     In sum, the VA’s interpretation of “serious injury” in
 the statute is reasonable. The VA explained its decision to
 redefine that term, and it made a reasonable policy deci-
 sion in promulgating the new regulatory definition. Ac-
 cordingly, we are bound to accept the VA’s definition of
 “serious injury.” Thus, we deny Petitioners’ petition on this
 ground.
                    C. Inability to Perform
     Petitioners’ third challenge is aimed at a portion of the
 statutory requirements for a veteran to qualify as an “eli-
 gible veteran.” A veteran must be “in need of personal care
Case: 21-1378     Document: 56      Page: 29    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                    29
 SECRETARY OF VETERANS AFFAIRS


 services,” and there are four avenues through which a vet-
 eran may meet that requirement.                  38 U.S.C.
 § 1720G(a)(2)(C)(i)–(iv). The first avenue is an “inability to
 perform one or more activities of daily living[.]” Id.
 § 1720G(a)(2)(C)(i).
     From 2011 through 2020, the regulatory scheme de-
 fined “inability to perform an activity of daily living (ADL)”
 as any one of the following:
     (1) Inability to dress or undress oneself;
     (2) Inability to bathe;
     (3) Inability to groom oneself in order to keep one-
     self clean and presentable;
     (4) Frequent need of adjustment of any special
     prosthetic or orthopedic appliance that, by reason
     of the particular disability, cannot be done without
     assistance (this does not include the adjustment of
     appliances that nondisabled persons would be un-
     able to adjust without aid, such as supports, belts,
     lacing at the back, etc.);
     (5) Inability to toilet or attend to toileting without
     assistance;
     (6) Inability to feed oneself due to loss of coordina-
     tion of upper extremities, extreme weakness, ina-
     bility to swallow, or the need for a non-oral means
     of nutrition; or
     (7) Difficulty with mobility (walking, going up
     stairs, transferring from bed to chair, etc.).
 38 C.F.R. § 71.15 (2015). But nothing in that definition ex-
 plained how frequent an “inability” was required for a vet-
 eran to qualify as eligible. In 2020, the VA amended its
 definition of “inability to perform an activity of daily living”
 to clarify that point:
Case: 21-1378     Document: 56      Page: 30    Filed: 03/25/2022




 30                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


      Inability to perform an activity of daily living
      (ADL) means a veteran or servicemember requires
      personal care services each time he or she com-
      pletes one or more of the following:
         (1) Dressing or undressing oneself;
         (2) Bathing;
         (3) Grooming oneself in order to keep one-
         self clean and presentable;
         (4) Adjusting any special prosthetic or or-
         thopedic appliance, that by reason of the
         particular disability, cannot be done with-
         out assistance (this does not include the ad-
         justment of appliances that nondisabled
         persons would be unable to adjust without
         aid, such as supports, belts, lacing at the
         back, etc.);
         (5) Toileting or attending to toileting;
         (6) Feeding oneself due to loss of coordina-
         tion of upper extremities, extreme weak-
         ness, inability to swallow, or the need for a
         non-oral means of nutrition; or
         (7) Mobility (walking, going up stairs,
         transferring from bed to chair, etc.).
 38 C.F.R. § 71.15 (second emphasis added). That is, a vet-
 eran must be consistently unable to perform an activity of
 daily living to qualify as eligible. An inability that is inter-
 mittent or occasional will not suffice.
      Petitioners challenge the VA’s interpretation of “inabil-
 ity to perform.” They argue the VA’s requirement that the
 veteran have total inability for a single activity of daily liv-
 ing conflicts with the statutory language. They also argue,
 in the alternative, that the VA’s interpretation is an
Case: 21-1378    Document: 56      Page: 31     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   31
 SECRETARY OF VETERANS AFFAIRS


 unreasonable interpretation of the statutory scheme. We
 do not agree.
                          1. Step One
     Congress has not spoken to the interpretive question
 rasied in this challenge—the meaning of “inability to per-
 form” in § 1720G(a)(2)(C). The meaning of that phrase, to
 some extent, is clear. But the statutory text and structure
 do not speak to how often a veteran must be unable to per-
 form an activity of daily living. There is a statutory gap,
 and we, therefore, must defer to the VA’s regulations filling
 that gap.
      To have an “inability to perform” an activity of daily
 living, a veteran must be wholly unable to complete that
 activity. It cannot be that the veteran can complete the
 task, but only with great effort or time. The ordinary
 meaning of “inability” prevents such an interpretation. See
 Wis. Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070
 (2018) (“[O]ur job is to interpret the words consistent with
 their ordinary meaning at the time Congress enacted the
 statute.”).
      But the surrounding statutory language adds a dimen-
 sion that Congress has not addressed. The statute requires
 an “inability to perform one or more activities of daily liv-
 ing” for a veteran to qualify as eligible under this avenue.
 38 U.S.C. § 1720G(a)(2)(C)(i) (emphasis added). By using
 the word daily, Congress required the relevant activities to
 occur with some regularity. See also 38 C.F.R. § 71.15
 (promulgating list of activities of daily living, each of which
 involves regular conduct—like eating or bathing). While
 the word inability requires the veteran be wholly unable to
 complete the activity, it does not speak to how often that
 inability must present. A veteran may be unable to bathe
 all of the time, most of the time, or only some of the time.
 It is not clear under the statutory text what frequency is
 required. Nothing in the text, structure, or purpose of the
 statute answers that question.
Case: 21-1378    Document: 56      Page: 32     Filed: 03/25/2022




 32                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


      Petitioners suggest the statutory text forecloses the
 VA’s interpretation, which requires inability each time the
 veteran attempts an activity, but their argument is not per-
 suasive. Petitioners focus on a single phrase—“one or
 more”—for support. But the statute’s use of that phrase in
 “inability to perform one or more activities of daily living”
 provides no insight into how pervasive an inability is re-
 quired. It means only that, whatever inability is required,
 a veteran need only show an inability for one or more ac-
 tivities of daily living. This language does not undermine
 the VA’s decision to focus on activities of daily living indi-
 vidually, rather than as a unit.
      Nor does the VA’s interpretation lead to an absurd re-
 sult. See Nat’l Ass’n of Mfrs. v. Dep’t of Treasury, 10 F.4th
 1279, 1288 (Fed. Cir. 2021) (invalidating regulation at step
 one based on absurdity). To be sure, the VA’s interpreta-
 tion would prevent a veteran who required assistance
 99 percent of the time for all activities of daily living from
 receiving benefits. But this single hypothetical, at the very
 extreme of possibility, does not render the VA’s interpreta-
 tion absurd. Cf. U.S. R.R. Ret. Bd. v. Fritz, 449 U.S. 166,
 179 (1980) (“[T]he task of classifying persons for . . . bene-
 fits inevitably requires that some persons who have an al-
 most equally strong claim to favored treatment be placed
 on different sides of the line[.]”) (internal quotation marks
 omitted). And Petitioners have not meaningfully chal-
 lenged the VA’s finding that the impact of this hypothetical
 will be minor. See Final Rule, 85 Fed. Reg. at 46,234 (“We
 believe that if a veteran or servicemember needs assistance
 with multiple ADLs, it is likely that at least one of those
 ADLs requires assistance each time the ADL is com-
 pleted.”).
     Petitioners also suggest the VA lacked authority to re-
 solve the statutory silence or, at least, to resolve that ques-
 tion by requiring inability each time a veteran completes
 an activity of daily living. Pet’rs’ Br. 27. But Congress del-
 egated to the VA authority to administer the family
Case: 21-1378    Document: 56      Page: 33     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   33
 SECRETARY OF VETERANS AFFAIRS


 caregivers program. 38 U.S.C. § 1720G(a)(2)(A). And that
 delegation comes with the ability to promulgate regula-
 tions to fill gaps in the statutory scheme. Morton v. Ruiz,
 415 U.S. 199, 231 (1974) (“The power of an administrative
 agency to administer a congressionally created and funded
 program necessarily requires . . . the making of rules to fill
 any gap left, implicitly or explicitly, by Congress.”).
     Ultimately, Congress left a gap in the statute. It re-
 quired an “inability to perform one or more activities of
 daily living,” but it did not speak to how often an inability
 is required. The VA promulgated a regulation answering
 that question, and we must defer to that interpretation.
                          2. Step Two
     The VA’s interpretation of “inability to perform”—re-
 quiring permanent inability—is a permissible construction
 of the statute. It is a product of the VA’s reasonable policy
 judgment, so we are bound to follow the VA’s interpreta-
 tion. See Brand X, 545 U.S. at 986 (discussing step two).
     The VA interpreted “inability to perform one or more
 activities of daily living” to clarify the eligibility require-
 ments for the family caregivers program and to ease its ad-
 ministration of that program. See, e.g., Proposed Rule, 85
 Fed. Reg. at 13,360–61. The VA also noted how this defi-
 nition supported its goal of focusing the family caregivers
 program on those veterans who have moderate to severe
 needs. See, e.g., id. at 13,360. These are reasonable policy
 goals, see supra § II(A)(2), and Petitioners have offered no
 persuasive arguments for why the VA’s interpretation is
 not a reasonable effort at accomplishing those goals.
     Petitioners claim this rule should receive considerably
 less deference under Watt, 451 U.S. at 273. Yet they fail to
 make the predicate showing necessary for Watt to apply:
 an inconsistency between the VA’s current and former in-
 terpretations. They claim the VA’s definition of “inability
 to perform one or more activities of daily living” contradicts
Case: 21-1378        Document: 56       Page: 34       Filed: 03/25/2022




  34                                    VETERAN WARRIORS, INC. v.
                                   SECRETARY OF VETERANS AFFAIRS


 the prior regula tory framework, which they read to use per-
 vasiveness only in setting car egiver s' stipend levels . Bu t
 P etitioner s misu n derstand those r egulations.
      In 2015, the VA promulgated a r ating scale for det er-
 mining t h e stipend a mount provided to primary car egivers.
 See 38 C.F .R. § 71.40(c)(4) (2015). F or each activity of daily
 livin g, the VA assigned each veteran a score from zer o to
 four:
   Scor e                       Veter a n 's Ability
       Zer o   complet es the task/activity withou t assist a nce
               r equires minimal assistance (can complet e 75
       One     per cent or more of t h e task wit hout super vision
               or assistance)
               r equires moder ate assistan ce (can complet e 50
       Two     per cent t o 7 4 per cent of the task without assis-
               tance)
               r equires maximal assist a nce (can com plete 25
   Thr ee      per cent t o 49 per cent of the task without assis-
               tance)
               r equires tot al assistance (can complete less than
   Four        25 per cent of t h e task or is unable to do t h e task
               withou t assist ance)

 See id.§ 71.40(c)(4)(iii) (2015) (r eformatted). The VA t h en
 summed those scor es a n d assign ed prima ry family caregiv-
 ers a stipend amoun t based on that su m .                   Id.
 § 71.40(c)(4)(iv)- (v) (2015). This framework does not , as
 P etitioner s su ggest, address how often a veter a n requires
 assistan ce to complete a n activity of daily livin g. It is fo-
 cused on how much assistan ce-minimal, moderat e, maxi-
 mal, or total-is n eeded for each activity. Because the
 stipend schedule had nothing to say abou t how oft en a vet-
 eran needed assistance, it can not conflict wit h t h e VA's
 "each time" r equirement .
Case: 21-1378    Document: 56      Page: 35    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  35
 SECRETARY OF VETERANS AFFAIRS


      Petitioners also claim the rule is unreasonable because
 it excludes many veterans who deserve benefits and be-
 cause the VA could have adopted a less draconian rule—
 like needing assistance 50 or 70 percent of the time—that
 is still clear and administrable. But this argument does
 not undermine the reasonableness of the VA’s regulation.
 In effect, Petitioners believe the VA should have chosen a
 different rule. They would prefer the VA to have set its
 bright-line at a lower level. We cannot, however, set aside
 the VA’s reasonable interpretation of the statute simply be-
 cause we (or Petitioners) might prefer a different interpre-
 tation. Deacero S.A.P.I. de C.V. v. United States, 996 F.3d
 1283, 1295 (Fed. Cir. 2021) (“The agency’s construction
 need not be the only reasonable interpretation or even the
 most reasonable interpretation.”). Congress delegated to
 the VA the authority fill gaps in the statutory scheme. If
 the VA’s interpretation is reasonable, it must be upheld.
     To conclude, the VA’s interpretation of “inability to per-
 form one or more activities of daily living” is reasonable. In
 such circumstances, we are bound to adhere to the VA’s in-
 terpretation. So we deny the Petitioners’ petition on this
 ground.
     D. Need for Supervision, Protection, or Instruction
     Petitioners next challenge the VA’s interpretation of
 two of the remaining avenues through which a veteran may
 qualify as “in need of personal care services.” 38 U.S.C.
 § 1720G(a)(2)(C). Those avenues are available to veterans
 who need supervision, instruction, or protection:
     For purposes of this subsection, an eligible veteran
     is any individual who—
         (C) is in need of personal care services be-
         cause of . . .
             (ii) a need for supervision or protec-
             tion based on symptoms or
Case: 21-1378    Document: 56      Page: 36     Filed: 03/25/2022




 36                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


             residuals of neurological or other
             impairment or injury; [or]
             (iii) a need for regular or extensive
             instruction or supervision without
             which the ability of the veteran to
             function in daily life would be seri-
             ously impaired[.]
 Id. Congress added the latter avenue, subsection (iii), in
 the VA MISSION Act of 2018 in an effort to expand bene-
 fits. After that Act, the VA promulgated a regulatory defi-
 nition aimed at implementing both subsections (ii) and (iii):
      Need for supervision, protection, or instruction
      means an individual has a functional impairment
      that directly impacts the individual’s ability to
      maintain his or her personal safety on a daily ba-
      sis.
 38 C.F.R. § 71.15.
     Petitioners claim the VA’s regulation is inconsistent
 with the statutory text, which creates two distinct path-
 ways that the VA has improperly combined into a single
 definition. They also claim the VA’s interpretation is not
 reasonable. We agree the VA’s rule fails at step one, and
 therefore, we need not reach step two.
     By requiring “supervision . . . on a daily basis,” the VA’s
 interpretation conflicts with the statutory text. Subsec-
 tions (ii) and (iii) both relate to a veteran’s need for super-
 vision, but Congress used different terms when describing
 that need. For subsection (ii), it required the veteran be in
 need of “supervision or protection.” But for subsection (iii),
 Congress required that a veteran be in need of “regular or
 extensive . . . supervision.” Presumably, this change in
 phrasing carries meaning. E.g., Sosa v. Alvarez–Machain,
 542 U.S. 692, 711 n.9 (2004) (“[W]hen the legislature uses
 certain language in one part of the statute and different
 language in another, the court assumes different meanings
Case: 21-1378    Document: 56      Page: 37     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   37
 SECRETARY OF VETERANS AFFAIRS


 were intended.”). So the VA’s decision to create a single
 frequency requirement for supervision is inconsistent with
 the statutory language.
      The VA’s interpretation further conflicts with the stat-
 utory language by requiring “a functional impairment that
 directly impacts the individual’s ability to maintain his or
 her personal safety.” See 38 C.F.R. § 71.15. To be sure,
 part of subsection (ii) relates to a veteran’s need for “pro-
 tection based on symptoms or residuals of neurological or
 other impairment or injury.” And by using the word pro-
 tection, Congress focused this portion of the statute on the
 personal safety of veterans. But subsection (ii) also covers
 a veteran’s need for “supervision . . . based on symptoms or
 residuals” of an impairment or injury, and nothing in that
 portion of the statute implicates personal safety. Nor is
 subsection (iii) limited to personal safety concerns. It only
 requires that, without instruction or supervision, “the abil-
 ity of the veteran to function in daily life would be seriously
 impaired.” That phrase, while it may include personal
 safety concerns, is unambiguously broad enough to encom-
 pass impairments that do not implicate personal safety.
 Thus, some aspects of the statutory language provide ben-
 efits to veterans who need supervision or instruction but
 would not risk their personal safety in the absence of that
 care. Accordingly, the VA’s personal safety requirement is
 inconsistent with the statutory text.
     To be clear, we do not hold the VA cannot promulgate
 a regulation to account for both subsection (ii) and subsec-
 tion (iii). We see nothing in the statutory text, structure,
 or purpose that forecloses such an interpretation. But if
 the VA chooses to promulgate a single regulatory defini-
 tion, its definition must be consistent with the text of both
 statutory provisions. Because the current regulation does
 not meet that requirement, we must set it aside at step one.
 We, therefore, grant the petition on this ground.
Case: 21-1378     Document: 56     Page: 38    Filed: 03/25/2022




 38                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


                   E. Geographic Residence
     Petitioners’ fifth challenge goes to the VA’s imposition
 of a geographic residence requirement. From 2011 until
 2020, the VA had a practice of providing family caregiver
 benefits only to caregivers who reside in the United States.
 See Proposed Rule, 85 Fed. Reg. at 13,358. In overhauling
 the regulatory framework implementing the family care-
 givers program, the VA added regulatory language formal-
 izing that practice:
      This part regulates the provision of benefits under
      the Program of Comprehensive Assistance for
      Family Caregivers and the Program of General
      Caregiver Support Services authorized by 38
      U.S.C. 1720G. Persons eligible for such benefits
      may be eligible for other VA benefits based on other
      laws or other parts of this title. These benefits are
      provided only to those individuals residing in a
      State as that term is defined in 38 U.S.C. 101(20).
 38 C.F.R. § 71.10(b).
     Petitioners challenge this requirement at both steps of
 the Chevron framework. First, they claim the residency
 requirement is inconsistent with the statutory language,
 which does not impose such a requirement. Second, they
 argue that requirement is also an unreasonable interpre-
 tation of the statutory language. We do not agree.
                          1. Step One
      Congress has not spoken to the precise interpretive
 question at issue in this challenge—whether a caregiver
 must reside within the United States to be entitled to ben-
 efits. The statutory text is silent on that point, and the
 statutory structure provides no additional clarity. There
 is, in short, a statutory gap.
     To begin, we look to the text of the statute. Nothing in
 § 1720G(a) compels or forecloses the VA from imposing a
Case: 21-1378    Document: 56     Page: 39    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  39
 SECRETARY OF VETERANS AFFAIRS


 geographic residency requirement. There is no provision
 directed to residency, nor is there a provision suggesting
 that the caregivers who reside abroad are entitled to bene-
 fits. That is, the statutory language is silent.
      Petitioners claim the statutory guidelines for caregiver
 stipends foreclose the VA’s interpretation, but we do not
 agree. As described above, see supra § II(A)(1), the statute
 provides guidelines for setting caregiver stipend amounts.
 One guideline relates to the stipend afforded primary fam-
 ily caregivers:
     The Secretary shall ensure, to the extent practica-
     ble, . . . that the amount of the monthly personal
     caregiver stipend . . . is not less than the monthly
     amount a commercial home health care entity
     would pay an individual in the geographic area of
     the eligible veteran to provide equivalent personal
     care services to the eligible veteran.
 Id. § 1720G(a)(3)(C)(ii) (emphasis added). To be sure, the
 statute requires the VA to account for geographic location
 when setting compensation. But it does nothing to resolve
 the statutory silence here, which relates to the eligibility
 for benefits not the amount of benefits. Moreover, that
 Congress addressed geographic location in one provision
 (stipends) but chose to remain silent elsewhere (entitle-
 ment) does not prevent the VA from regulating to fill a stat-
 utory gap. See Catawba Cnty., 571 F.3d at 36 (“[A]
 congressional mandate in one section and silence in an-
 other often suggests not a prohibition but simply a decision
 not to mandate any solution in the second context, i.e., to
 leave the question to agency discretion.”). No part of the
 Caregiver Act suggests that silence was meant to limit the
 VA’s authority—especially given Congress’ express delega-
 tion of authority to the VA. See 38 U.S.C. § 1720G(a).
     For similar reasons, Congress’ creation of the foreign
 medical program does not undermine the VA’s interpreta-
 tion. That program affords the VA discretion to provide
Case: 21-1378    Document: 56      Page: 40    Filed: 03/25/2022




 40                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 certain medical benefits to veterans who live abroad. See
 id. § 1724(b)–(c). That is, Congress expressly addressed
 how veterans’ residency affects their entitlement to certain
 medical benefits. But the fact that Congress spoke in one
 place (the foreign medical program), while remaining silent
 in another (the family caregivers program), does not fore-
 close the VA’s interpretation here. There is no reason to
 believe that silence was a proscription given Congress’ ex-
 press delegation of authority to the VA. See Catawba
 Cnty., 571 F.3d at 36 (discussing impact of silence); see also
 38 U.S.C. § 1720G(a) (delegating authority).
      Nor could the family caregivers program be adminis-
 tered through the foreign medical program. The foreign
 medical program allows the VA to provide “medical care,”
 including “noninstitutional extended care services,” to non-
 resident veterans. 38 U.S.C. § 1724; see also 38 U.S.C.
 § 1701(6)(E) (defining “medical care”). That does not mean,
 however, that a caregiver can receive family caregiver ben-
 efits through that program. The programs are aimed at
 different populations and provide different benefits.
     In sum, Congress has not spoken to whether a care-
 giver must reside within the United States to be entitled to
 benefits. And it expressly delegated the VA authority to
 establish the family caregivers program. In such circum-
 stances, we must defer to the VA’s reasonable gap-filling
 regulations.
                         2. Step Two
     The VA’s imposition of a geographic residency require-
 ment is a permissible construction of the statute. It is a
 product of the VA’s reasonable policy judgment, and it is
 not entitled to less deference at step two. Thus, we defer
 to the VA’s interpretation. See Brand X, 545 U.S. at 986
 (discussing step two).
    The VA promulgated the residency requirement to for-
 malize its long-standing practice of limiting benefits to
Case: 21-1378    Document: 56      Page: 41     Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   41
 SECRETARY OF VETERANS AFFAIRS


 U.S.-based caregivers. Since passage of the Caregivers
 Act, the VA limited its administration to the United States.
 It believed that “it [wa]s not currently feasible for [the] VA
 to provide benefits [under the Caregivers Act] outside of a
 State.” Proposed Rule, 85 Fed. Reg. at 13,358; accord Final
 Rule, 85 Fed. Reg. at 46,227. That belief was supported by
 the nature of the benefits provided under the family care-
 givers program, like in-home visits and respite care. Those
 benefits would be difficult to provide outside the United
 States, and the VA concluded the high costs outweighed the
 benefits. Id.
     We cannot say the VA made an unreasonable policy
 choice limiting the family caregivers program to those care-
 givers who reside in the United States. Much of the family
 caregivers program involves oversight and benefits that
 would be difficult to administer abroad. Home health visits
 and respite care, for example, would be difficult to admin-
 ister in a foreign country. See 38 U.S.C. § 1720G(a)(9)(c)
 (providing VA authority to review directly the quality of
 personal care services provided to the eligible veteran in
 the veteran’s home); id. § 1720(a)(3)(B) (describing respite
 care). And Petitioners have offered no persuasive argu-
 ments undermining the reasonableness of the VA’s regula-
 tory decision.
     Petitioners claim this regulation is entitled to “less def-
 erence than usual” because it does not relate to the VA’s
 substantive expertise. Pet’rs’ Br. 51 (citing Gonzales v. Or-
 egon, 546 U.S. 243, 269 (2006); Kisor, 139 S. Ct. at 2419).
 They focus on how this is a geographic requirement, and
 how the VA lacks expertise in matters of geography. While
 the VA may lack experience in matters of geography, Peti-
 tioners ignore the underlying policies motivating the VA’s
 interpretation. The VA promulgated its residency require-
 ment because of difficulties administering the Caregivers
 Program abroad. Those difficulties, which relate to how
 veterans’ benefits should be administered, fit squarely
 within the VA’s expertise. So the geographic nature of this
Case: 21-1378    Document: 56      Page: 42     Filed: 03/25/2022




 42                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 rule does not undermine our obligation to defer to the VA’s
 reasonable interpretations. 9
     Petitioners also argue the VA’s interpretation is enti-
 tled to less deference under Watt, 451 U.S. at 273, but they
 have failed to show the requisite inconsistency. They claim
 the residency requirement is inconsistent with the VA’s
 current definition of serious injury. But that is not the con-
 cern Watt is aimed at addressing. Watt is directed to agen-
 cies’ changed interpretations, i.e., when an agency’s
 “current interpretation [is] in conflict with its initial posi-
 tion.” 451 U.S. at 273. Petitioners identify no change in
 the VA’s position, which has been consistent throughout its
 administration of the Caregivers program. Veterans out-
 side the United States have never received benefits.
     Petitioners only posit an internal inconsistency in the
 VA’s current regulations. Internal inconsistency can ren-
 der an interpretation unreasonable, arbitrary, or capri-
 cious. See, e.g., Air Line Pilots Ass’n v. F.A.A., 3 F.3d 449,
 453 (D.C. Cir. 1993). But Petitioners have failed to identify
 any internal inconsistency. Their argument depends on
 the family caregivers program being administered through
 the foreign medical program—an argument we have al-
 ready rejected.
    Finally, Petitioners claim the VA’s definition is unrea-
 sonable because the VA provides other programs outside



      9  It is also not clear that a lack of substantive exper-
 tise prevents Chevron deference, rather than Auer or Skid-
 more deference. See Gonzales, 546 U.S. 243, 269 (2006)
 (discussing deference under Skidmore v. Swift & Co., 323
 U.S. 134 (1944)); Kisor, 139 S. Ct. at 2419 (discussing def-
 erence under Auer v. Robbins, 519 U.S. 452 (1997)). As
 Justice Roberts’ concurrence in Kisor notes, these doctrines
 have different concerns. Kisor, 139 S. Ct. at 2424–25. We
 need not address that question here.
Case: 21-1378    Document: 56     Page: 43   Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                43
 SECRETARY OF VETERANS AFFAIRS


 the United States. It is not, however, unreasonable for the
 VA to provide some programs abroad while limiting the
 family and general caregivers program to U.S.-based vet-
 erans. The VA found that it was “not feasible for [it] to
 provide [those programs] outside of [the United States].”
 See Final Rule, 85 Fed. Reg. at 46,227. And Petitioners
 have failed to show that conclusion is unreasonable. In-
 deed, each of the programs Petitioners cite recognize the
 VA’s discretion to assess feasibility of administration
 abroad. See 38 C.F.R. §§ 17.35 (providing the VA discretion
 to provide hospital services abroad), 21.130 (affording the
 VA discretion to provide educational courses abroad when
 the VA determines it is “in the best interest of the veteran
 and the Federal Government”), 36.4405(b)(5) (allowing VA
 to provide specially adapted housing grants to be applied
 to houses outside the United States if the VA “has deter-
 mined that is reasonably practicable”). So these provisions
 support the VA’s ability to assess the feasibility of admin-
 istering benefits outside the United States.
     In conclusion, the VA’s interpretation is reasonable. It
 is the product of a reasonable policy choice, weighing the
 costs and benefits of administration outside the United
 States. And Petitioners have failed to identify any incon-
 sistency within the current regulatory framework or be-
 tween the current framework and the VA’s past
 interpretation. In such circumstances, we must defer to
 the VA’s interpretation. Accordingly, we deny the petition
 on this ground.
                  F. Monthly Stipend Rate
     Petitioners’ sixth challenge focuses on the VA’s sched-
 ule for stipend payments. Congress delegated authority to
 set the level of stipend payments afforded primary family
 caregivers:
     The amount of the monthly personal caregiver sti-
     pend provided under subparagraph (A)(ii)(V) shall
     be determined in accordance with a schedule
Case: 21-1378     Document: 56      Page: 44    Filed: 03/25/2022




 44                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


      established by the [VA] that specifies stipends
      based upon the amount and degree of personal care
      services provided.
 38 U.S.C. § 1720G(a)(3)(C)(i). But it restricted the scope of
 the VA’s authority by setting a minimum compensation
 level, id. § 1720G(a)(3)(C)(ii), and by requiring the sched-
 ule account for certain factors, id. § 1720G(a)(3)(C)(i), (iii).
     In 2015, the VA exercised its delegated authority by
 promulgating a schedule for stipend amounts. 38 C.F.R.
 § 71.40 (2015). That schedule, described in § II(D)(2), as-
 signed caregivers a stipend amount based on how much
 care a veteran needed to complete his activities of daily liv-
 ing. Id. For example, if the sum of a veteran’s clinical rat-
 ing scores was 21 or greater, his caregiver was entitled to
 a stipend that approximated 40 hours of caregiver assis-
 tance. Thus, the VA would multiply 40 hours by the care-
 giver’s “combined rate” to arrive at the stipend amount.
 And it defined “combined rate” as:
      [T]he Bureau of Labor Statistics (BLS) hourly
      wage rate for home health aides at the 75th per-
      centile in the eligible veteran’s geographic area of
      residence, multiplied by the Consumer Price Index
      for All Urban Consumers (CPI–U). The combined
      rate will be determined for each geographic area on
      an annual basis. For each geographic area, the
      combined rate will be the higher of:
         (1) The most recent BLS hourly wage rate
         for home health aides at the 75th percentile
         in the geographic area multiplied by the
         most recent CPI–U; or
         (2) The combined rate applied for the geo-
         graphic area in the previous year.
 38 C.F.R. § 71.15 (2015).
Case: 21-1378    Document: 56     Page: 45    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  45
 SECRETARY OF VETERANS AFFAIRS


     In 2020, the VA amended its schedule for stipend
 amounts. It removed reliance on the clinical rating scores
 and, instead, set stipend amounts based on whether the
 veteran is “unable to self-sustain in the community.” If so,
 the veteran’s caregiver is entitled to a full stipend amount;
 and if not, the veteran’s caregiver is only entitled to 62.5
 percent of the full stipend amount. 38 C.F.R. 71.40(c)(4)(i).
 Rather than calculating the full stipend amount based on
 a “combined rate,” the VA pivoted to using a “monthly sti-
 pend rate.” And it defined that term:
     [T]he Office of Personnel Management (OPM) Gen-
     eral Schedule (GS) Annual Rate for grade 4, step 1,
     based on the locality pay area in which the eligible
     veteran resides, divided by 12.
 38 C.F.R. § 71.15.
     Petitioners challenge the VA’s definition of “monthly
 stipend rate.” They claim that definition, by incorporating
 the GS scale, is inconsistent with the statutory framework.
 They also argue it is an unreasonable interpretation of the
 statute. We do not agree.
                         1. Step One
       Congress expressly left a statutory gap for the VA to
 fill, the schedule for stipend payments under the family
 caregivers program. And Petitioners have failed to show
 the VA’s decision to rely on the GS scale when filling that
 gap is inconsistent with the statutory text, structure, or
 purpose.
     Petitioners claim the VA’s reliance on the GS scale is
 inconsistent with 38 U.S.C. § 1720G(a)(3)(C)(ii), but we do
 not agree. That statutory section requires the VA ensure,
 “to the extent practicable,” stipend amounts are “not less
 than the monthly amount a commercial home health care
 entity would pay an individual in the geographic area of
 the eligible veteran to provide equivalent personal care ser-
 vices to the eligible veteran.” Id. Contrary to Petitioners’
Case: 21-1378    Document: 56     Page: 46    Filed: 03/25/2022




 46                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


 view, nothing about this statute requires the VA to use a
 commercial rate. It just sets a minimum stipend amount
 the VA must strive to achieve. Congress left it to the VA to
 determine how to accomplish that directive, whether by
 adopting a commercial rate or adopting some other rate
 that is at least as great as the commercial rate. The statute
 is, in other words, silent.
      Petitioners also claim Congress’ choice to use the GS
 scale in other circumstances, but not for the family caregiv-
 ers program, forecloses the VA’s interpretation. But Con-
 gress’ mandate in one section and silence in the family
 caregivers program does not indicate a proscription. See
 Catawba Cnty., 571 F.3d at 36. That is especially true
 when, as here, Congress expressly provided the VA author-
 ity to fill this statutory gap. The statutory silence is best
 interpreted as a delegation to the VA.
     Finally, nothing about the history or purpose of the
 Caregiver Act precludes the VA’s interpretation. Petition-
 ers point to how the statutory text has not changed in 10
 years, but that just shows that Congress has left a statu-
 tory gap for 10 years. It is not evidence of Congress’ unam-
 biguous intent.
     In sum, Congress left a statutory gap. It delegated to
 the VA authority to promulgate a schedule for stipend
 amounts, provided the VA’s schedule met certain statutory
 requirements. And the VA promulgated a schedule con-
 sistent with those requirements, using the GS scale to set
 stipend amounts. Thus, we must defer to that regulation
 at step two.
                         2. Step Two
     The VA’s use of the GS scale is a permissible construc-
 tion of the statute. It is a product of the VA’s reasonable
 policy judgment, which we are bound to follow. See Brand
 X, 545 U.S. at 986 (discussing step two).
Case: 21-1378    Document: 56      Page: 47    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  47
 SECRETARY OF VETERANS AFFAIRS


      The VA relied on the GS scale in setting stipend
 amounts because it was “an appropriate reference point.”
 Proposed Rule, 85 Fed. Reg. at 13,382. The GS scale “his-
 torically tracked closely with median wage growth for
 home health aides” and “accounts for variations in cost-of-
 living across the [United States.]” Id. Also, by relying on
 a single grade and step, the VA “ensure[d] more consistent,
 transparent, and predictable stipend payments” for pri-
 mary family caregivers. Id. To ensure the GS wage rate
 tracks private sector wages for home health aides, the VA
 went through an extensive analysis. Id. at 13,382–83. And
 it artificially inflated the selected GS grade and step to en-
 sure family caregivers receive a large enough stipend. Id.
 at 13,383.
     Also, the VA viewed its new definition as remedying
 many of the problems associated with reliance on the BLS
 hourly wage rate. Id. at 13,382. The BLS rate required
 manual calculations, while the GS scale allowed automa-
 tion. The VA noted how using the GS scale would also
 cause less fluctuation in stipend amounts and would en-
 sure greater transparency than reliance on the BLS hourly
 wage rate. Id.
     We cannot say this was an unreasonable policy deci-
 sion. It is reasonable for the VA to prefer a clear, more
 easily administrable metric for primary family caregiver
 stipends. And the VA went to great lengths to ensure that
 this stipend amount was at least equivalent to, if not
 greater than, the annual salary paid to a home health aide
 in the commercial sector. And Petitioners have offered no
 persuasive arguments undermining the VA’s policy deci-
 sion.
     Like for their other challenges, Petitioners argue the
 regulation is wholly unpersuasive and entitled to less def-
 erence under Watt, 451 U.S. at 273. Here, Petitioners have
 made the predicate showing necessary for Watt to apply: a
 conflict between the VA’s current position and its initial
Case: 21-1378    Document: 56       Page: 48     Filed: 03/25/2022




 48                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


 position. See id. Before, the VA relied on the BLS hourly
 wage rage, and now, it relies on the GS scale. But the VA
 provided a reasoned, reasonable explanation for why it
 adopted that change. See supra § II(B)(2) (discussing how
 Watt and subsequent Supreme Court cases allow the VA to
 change its policy decisions). And it accounted for settled
 expectations, providing an adjustment period. See 38
 C.F.R. § 71.40(c)(4). In such circumstances, the VA’s deci-
 sion to change its stipend calculation formula does not in-
 validate the VA’s exercise of its regulatory authority.
      Ultimately, the VA’s interpretation is a permissible
 construction of the statute. Congress left a gap, and the
 VA reasonably filled that gap by promulgating a schedule
 for stipends. In such circumstances, we are bound to accept
 the VA’s statutory interpretation. Accordingly, we deny
 the petition on this ground.
                  G. Unable to Self-Sustain
     Petitioners’ final challenge is to the VA’s standard for
 providing a primary family caregiver full stipend benefits:
 that the veteran is “unable to self-sustain in the commu-
 nity.” If the veteran is unable to self-sustain, his primary
 family caregiver is entitled to the maximum stipend
 amount. If not, the veteran’s primary family caregiver is
 entitled to only 62.5 percent of the maximum stipend
 amount. The VA’s definition of that phrase turns on a vet-
 eran’s need for personal care services:
      Unable to self-sustain in the community means
      that an eligible veteran:
         (1) Requires personal care services each
         time he or she completes three or more of
         the seven activities of daily living (ADL)
         listed in the definition of an inability to per-
         form an activity of daily living in this sec-
         tion, and is fully dependent on a caregiver
         to complete such ADLs; or
Case: 21-1378    Document: 56     Page: 49    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                   49
 SECRETARY OF VETERANS AFFAIRS


          (2) Has a need for supervision, protection,
          or instruction on a continuous basis.
 38 C.F.R. § 71.15.
     Petitioners challenge this definition as violating both
 steps of the Chevron inquiry. First, they claim this defini-
 tion conflicts with various parts of the statute. Second,
 they claim the VA’s interpretation is entitled to less defer-
 ence and is an unreasonable interpretation of the statute.
 We do not agree. 10
                         1. Step One
       Congress expressly left a statutory gap for the VA to
 fill: the schedule for stipend payments under the family
 caregivers program. See 38 U.S.C. § 1720G(a)(3). And Pe-
 titioners have failed to show the VA’s decision to establish
 a two-tiered framework for benefits based on its definition
 of “unable to self-sustain in the community” conflicts with
 the statute. Accordingly, we cannot resolve this question
 at step one.
     The VA’s stipend schedule takes into account the re-
 quired statutory factors. Congress imposed certain limits
 on the VA’s discretion to set the primary family caregivers’
 stipend amounts:
     (i) The amount of the monthly personal caregiver
     stipend provided . . . shall be determined in accord-
     ance with a schedule established by the Secretary
     that specifies stipends based upon the amount and
     degree of personal care services provided. . . .
     (iii) In determining the amount and degree of per-
     sonal care services . . . with respect to an eligible



     10  Because Petitioners lack standing to challenge the
 three-or-more requirement, see supra § I, we do not address
 their arguments on that front.
Case: 21-1378      Document: 56     Page: 50    Filed: 03/25/2022




 50                                 VETERAN WARRIORS, INC. v.
                               SECRETARY OF VETERANS AFFAIRS


      veteran whose need for personal care services is
      based in whole or in part on a need for supervision
      or protection . . . or regular instruction or supervi-
      sion . . . , the Secretary shall take into account the
      following:
           (I) The assessment by the family caregiver
           of the needs and limitations of the vet-
           eran[;]
           (II) The extent to which the veteran can
           function safely and independently in the
           absence of such supervision, protection, or
           instruction[; and 11]
           (III) The amount of time required for the
           family caregiver to provide such supervi-
           sion, protection, or instruction to the vet-
           eran.
 38 U.S.C. § 1720G(a)(3)(C). And the definition of “unable
 to self-sustain” accounts for these factors. It looks to
 whether a veteran needs assistance “on a continuous ba-
 sis,” which accounts for the extent of assistance required,
 see id. § 1720G(a)(3)(C)(ii), and the time required to pro-
 vide assistance, see id. § 1720G(a)(3)(C)(iii). The VA has,
 moreover, indicated that its determination of continuous
 need will account for the family caregiver’s assessment.



      11 This provision does not use conjunctive (“and”) or
 disjunctive (“or”) language, but context makes clear the
 conjunctive applies. These categories are not different av-
 enues for reaching the same outcome, like the paths for a
 veteran to be eligible. See supra at note 6 (discussing
 § 1720G(d)(4)). They are separate considerations that sup-
 plement one another. And there is no other provision using
 the disjunctive or conjunctive to describe these considera-
 tions. Contra id.
Case: 21-1378    Document: 56      Page: 51    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                  51
 SECRETARY OF VETERANS AFFAIRS


 Final Rule, 85 Fed. Reg. at 46,264; Proposed Rule, 85 Fed.
 Reg. at 13,379.
      The VA’s standard for “on a continuous basis” is also
 consistent with the statutory text. The VA described that
 phrase as meaning “a regular, consistent, and prevalent
 need.” See Final Rule, 85 Fed. Reg. at 46,273. And it indi-
 cated that “a continuous basis” is greater than a daily need.
 Proposed Rule, 85 Fed. Reg. at 13,384. Petitioners have
 failed to identify any text that conflicts with this require-
 ment, instead arguing nothing in the text supports the con-
 tinuous basis language. But that argument just identifies
 silence in the statutory scheme, and the VA has authority
 to fill the statutory silence with a reasonable regulation.
     Petitioners also suggest that flaws in the VA’s defini-
 tion of “need for supervision, protection, or instruction” un-
 dermine the VA’s stipend schedule. But nothing in that
 schedule relies on the impermissible portions of the VA’s
 “need for supervision, protection, or instruction” definition.
 We set aside that definition because its “personal safety”
 and “daily basis” requirements conflict with the statutory
 text. And neither of those requirements is incorporated in
 the VA’s definition of “unable to self-sustain in the commu-
 nity.” To be sure, like the VA’s definition of “need for su-
 pervision, protection, or instruction,” its definition of
 “unable to self-sustain in the community” combines two
 statutory subsections into a single regulatory definition.
 But we see no problem with that under the statutory text.
     Ultimately, Congress expressly left a statutory gap. It
 delegated the VA authority to promulgate a schedule for
 stipend amounts, provided the VA’s schedule met certain
 statutory requirements. And the VA promulgated a sched-
 ule that is consistent with those requirements. Thus, we
 must defer to that regulation at step two.
Case: 21-1378    Document: 56     Page: 52    Filed: 03/25/2022




 52                                VETERAN WARRIORS, INC. v.
                              SECRETARY OF VETERANS AFFAIRS


                         2. Step Two
     The VA’s reliance on, and definition of, a veteran being
 “unable to self-sustain in the community” is a permissible
 construction of the statute. It is a product of the VA’s rea-
 sonable policy judgment and is entitled to deference at step
 two. Thus, we are bound to follow the VA’s interpretation.
 See Brand X, 545 U.S. at 986 (discussing step two).
     The VA altered its stipend schedule because it found
 “that utilization of the three tiers set forth in the [prior]
 regulations ha[d] resulted in inconsistent assignment of
 [the] ‘amount and degree of personal care services pro-
 vided.’” Proposed Rule, 85 Fed. Reg. at 13,383. The prior
 regulatory framework lacked “clear thresholds that” could
 be “easily understood and consistently applied,” which
 “contributed to an emphasis on reassessment to ensure ap-
 propriate stipend tier assignment.” Id. So the VA chose to
 employ a two-tiered framework with a clear delineation be-
 tween the high and low tiers. Id.; see also Final Rule, 85
 Fed. Reg. at 46,271. And it delineated between those tiers
 using its definition of “unable to self-sustain in the commu-
 nity,” which accounts for the statutory requirements. Pro-
 posed Rule, 85 Fed. Reg. at 13,383–84. It believed that
 definition would provide a clear distinction between those
 veterans with moderate needs and those veterans with se-
 vere needs. Id.
     We cannot say this was an unreasonable policy choice.
 The VA experienced difficulty in administering the family
 caregivers program, so it altered its regulations to ease
 those difficulties. Providing clear administrable rules is a
 reasonable policy goal. And Petitioners have not persua-
 sively argued the VA’s regulation is an unreasonable effort
 at achieving that goal.
     They claim the VA’s definition of “unable to self-sustain
 in the community” is unreasonably high. That is, the VA
 should not have required a continuous need for a veteran’s
 caregiver to be entitled to the full stipend amount. But
Case: 21-1378    Document: 56     Page: 53    Filed: 03/25/2022




 VETERAN WARRIORS, INC. v.                                 53
 SECRETARY OF VETERANS AFFAIRS


 Petitioners offer no reason why this regulation is unreason-
 able, and we cannot set aside a regulation simply because
 Petitioner would have preferred a lower bar. See Deacero,
 996 F.3d at 1295.
     Petitioners also argue the VA’s focus on moderately to
 severely injured veterans does not comport with the statu-
 tory framework. But it was reasonable for the VA to con-
 sider focusing the family caregivers program on
 moderately to severely injured veterans, as such a focus
 finds support in the statute. See 38 U.S.C. § 1720G(a)(2)
 (requiring serious injury). It was also reasonable, given the
 VA’s focus on those veterans, for the VA to establish a two-
 tiered framework aimed at distinguishing moderately in-
 jured veterans from severely injured veterans. Petitioners
 have not provided any persuasive arguments undermining
 this policy decision.
     Petitioners finally argue the VA’s stipend schedule is
 wholly unpersuasive and entitled to less deference under
 Watt, 451 U.S. at 273. Like with their other challenge to
 the stipend amounts, Petitioners have made the predicate
 showing necessary for Watt to apply. The VA’s current sti-
 pend calculation system is different from its former system.
 But the VA provided a reasoned, reasonable explanation
 for why it adopted that change. See supra § II(B)(2) (dis-
 cussing how Watt and subsequent Supreme Court cases al-
 low the VA to change its policy decisions). And it accounted
 for settled expectations, providing an adjustment period.
 See 38 C.F.R. § 71.40(c)(4). In such circumstances, the VA’s
 decision to change its stipend calculation formula does not
 render the VA’s exercise of its regulatory authority unrea-
 sonable.
      All told, the VA made a reasonable policy choice. It
 promulgated the two-tiered stipend framework in an effort
 to ease administration of benefits. And though that frame-
 work conflicts with the VA’s prior framework, it is still en-
 titled to Chevron deference. Applying that deference, we
Case: 21-1378    Document: 56     Page: 54   Filed: 03/25/2022




 54                               VETERAN WARRIORS, INC. v.
                             SECRETARY OF VETERANS AFFAIRS


 conclude the VA reasonably filled a statutory gap. Accord-
 ingly, we are obligated to adopt the VA’s interpretation.
 We therefore deny the petition as to this ground.
                        CONCLUSION
     For all the foregoing reasons, Petitioners’ petition for
 review of the Final Rule is
   DISMISSED IN PART, GRANTED IN PART, AND
               DENIED IN PART
                           COSTS
 No costs.